NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR ALFONSO MARTINEZ-SALAS,                  No.    15-73746
AKA Victor Alfonso Martinez,
                                                Agency No. A205-714-127
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Victor Alfonso Martinez-Salas, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Martinez-

Salas failed to establish he suffered harm that rises to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an extreme

concept that does not include every sort of treatment our society regards as

offensive” (internal quotation marks and citations omitted)); see also Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

the conclusion that threats rose to the level of persecution). Substantial evidence

also supports the agency’s determination that Martinez-Salas failed to establish a

clear probability of future persecution in Mexico. See Tamang v. Holder, 598 F.3d

1083, 1094-95 (9th Cir. 2010) (fear of future persecution was not objectively

reasonable).

      We do not reach Martinez-Salas’s contentions as to the cognizability of his

proposed particular social group. See Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (the court’s review is limited to the actual grounds relied upon by

the BIA).

      Thus, Martinez-Salas’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because


                                          2                                    15-73746
Martinez-Salas failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-73746